DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/22/2022 for application number 17/505,254. 
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of copending Application No. 17/505,319 in view of Sylvain et al. (Pat. No. 7,840,668). 
Claims 1, 2, and 12 of this application have identical wording to the claims of the 319 application, except for the limitation of, “determine, for the first avatar, a first position in the first virtual environment; determine, for the third avatar, a third position in the first virtual environment; and add, without user input, the third user to the conversation based on the first position and the third position.” Sylvain teaches this limitation (col. 6, line 66 - col.7, line 35; col. 7, lines 36-67, fig. 11). It would have been obvious to one of ordinary skill in the art to add the proximity pairing of Sylvain to the ‘319 application because it provides improved ways of managing conversations in a virtual environment (Sylvain, cols. 1-2).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of copending Application No. 17/505,319 in view of Sylvain et al. (Pat. No. 7,840,668). 
Claims 1, 2, and 12 of this application have identical wording to the claims of the 319 application, except for the limitation of:
For claim 1, “determine, for the first avatar, a first position in the first virtual environment; determine, for the third avatar, a third position in the first virtual environment; and add, without user input, the third user to the conversation based on the first position and the third position; and wherein adding the third user to the conversation based on the first position and the third position further comprises: determining, for the second avatar, a second position in the first virtual environment; retrieving a first threshold distance for adding the third user to the conversation, wherein the first threshold distance indicates a maximum distance from any avatars in the conversation for adding a new avatar to the conversation; determining a first distance, wherein the first distance is between the third position and the second position; and comparing the first distance to the first threshold distance to determine to add the third user to the conversation,” 
For claims 2 and 12, “determine, for the first avatar, a first position in the first virtual environment; determine, for the third avatar, a third position in the first virtual environment; and add, without user input, the third user to the conversation based on the first position and the third position.” 
Sylvain teaches these limitations (col. 6, line 66 - col.7, line 35; col. 7, lines 36-67; col. 8, lines 47-63, fig. 11). It would have been obvious to one of ordinary skill in the art to add the proximity pairing of Sylvain to the ‘319 application because it provides improved ways of managing conversations in a virtual environment (Sylvain, cols. 1-2).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8, 10-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvain et al. (Pat. No. 7,840,668).

In reference to claim 2, Sylvain discloses a method for triggering livestream communications between users based on preexisting relationships between avatars within virtual environments (col. 1, lines 16-20), the method comprising: generating for simultaneous display a first virtual environment on a plurality of user interfaces, wherein a respective user interface of the plurality of user interfaces is accessible to each of a first user, a second user, and a third user, wherein the first user, the second user, and the third user are located remotely from each other (remote users A, B, and C can all access a UI, col. 4, lines 1-18); generating for display, in the first virtual environment, a first avatar corresponding to the first user, a second avatar corresponding to the second user, and a third avatar corresponding to the third user (three avatars, each corresponding to users A, B, and C, are displayed, figs. 10-11, col. 6, line 66 - col.7, line 35); generating for display on the respective user interfaces for the first user and the second user a conversation, wherein the conversation comprises a livestream communication between the first user and the second user; determining, for the first avatar, a first position in the first virtual environment (first conversation is displayed between user A and user B including livestream audio communication session, fig. 10, col. 6, line 66 - col.7, line 35; the audio communication session can include video, claim 15); determining, for the third avatar, a third position in the first virtual environment (positions of avatars are calculated, col. 7, lines 36-67); and adding, without user input, the third user to the conversation based on the first position and the third position, wherein adding the third user to the conversation comprises generating for display, the livestream communication, on the respective user interfaces for the first user, the second user, and the third user (user can be automatically connected to the conversation based on their positions, col. 6, line 66 - col.7, line 35; col. 7, lines 36-67, fig. 11).
In reference to claim 3, Sylvain discloses the method of claim 2, further comprising: determining that the first user has left the conversation; and maintaining, without user input, the conversation comprises generating for display, the livestream communication, on the respective user interfaces for the second user and the third user (if the first A leaves the conversation, the audio conversation continues, col. 6, line 39 – col. 7, line 50).
In reference to claim 4, Sylvain discloses the method of claim 2, wherein adding the third user to the conversation based on the first position and the third position further comprises (the Examiner notes he is interpreting this limitation to mean a determination not to add the third user is made before eventually making a determination to add the third user, as is explicitly claimed in claim 5; otherwise this will not be a proper dependent claim): determining, for the second avatar, a second position in the first virtual environment (distance between user A and a plurality of other users is calculated, fig. 12, col. 7, lines 36-67; col. 8, lines 56-63); retrieving a first threshold distance for adding the third user to the conversation, wherein the first threshold distance indicates a maximum distance from any avatars in the conversation for adding a new avatar to the conversation (threshold distance R1 for joining conversation, fig. 12, col. 7, lines 36-67; col. 8, lines 56-63); determining a first distance, wherein the first distance is between the third position and the second position; comparing the first distance to the first threshold distance; determining that the first distance does not meet the first threshold distance; and in response to determining that the first distance does not meet the first threshold distance, not adding the third user to the conversation (the user can be outside of a threshold distance, and therefore not connect to another user, col. 7, lines 36-67; however, the user may only need to be within a threshold distance of a single other user in the conversation to join, col. 8, lines 56-63, thus, a third user could be too far from a second user in a conversation, but then within a threshold distance of a first user in the conversation, and therefore join the conversation).
In reference to claim 5, Sylvain discloses the method of claim 4, wherein adding the third user to the conversation based on the first position and the third position further comprises: determining a second distance, wherein the second distance is between the third position and the first position; comparing the second distance to the first threshold distance; determining that the second distance meets the first threshold distance; and in response to determining that the second distance meets the first threshold distance, determining to add the third user to the conversation (the user can be outside of a threshold distance, and therefore not connect to another user, col. 7, lines 36-67; however, the user may only need to be within a threshold distance of a single other user in the conversation to join, col. 8, lines 56-63, thus, a third user could be too far from a second user in a conversation, but then within a threshold distance of a first user in the conversation, and therefore join the conversation).
In reference to claim 6, Sylvain discloses the method of claim 4, further comprising: determining a number of users in the conversation; and determining the first threshold distance based on the number of users (distance based on number of users in conversation; col. 8, line 64 – col. 9, line 14).
In reference to claim 7, Sylvain discloses the method of claim 4, further comprising: determining a density of avatars in the first environment; and determining the first threshold distance based on the density (density of avatars, i.e. many avatars in a small space, affect the distance, col. 8, line 64 – col. 9, line 14).
In reference to claim 8, Sylvain discloses the method of claim 4, further comprising: determining a size of the first virtual environment; and determining the first threshold distance based on the size of the first virtual environment (room size can affect threshold distance, col. 5, lines 22-39).
In reference to claim 10, Sylvain discloses the method of claim 2, wherein adding the third user to the conversation based on the first position and the third position further comprises: determining, for a fourth avatar, a fourth position in the first virtual environment; retrieving a second threshold distance for adding the fourth user to the conversation, wherein the second threshold distance indicates a minimum distance from any avatar in the conversation for maintaining avatars in the conversation (a second threshold distance is determined for keeping an avatar in a conversation, col. 7, lines 51-67); determining a third distance, wherein the third distance is between the fourth position and the first position; comparing the third distance to the second threshold distance; determining that third first distance does not meet the second threshold distance; and in response to determining that the third distance does not meet the second threshold distance, not adding the fourth user to the conversation (if a fourth went beyond the threshold distance for disconnecting, they would leave the conversation, col. 7, lines 51-67; col. 8, lines 56-63).
In reference to claim 11, Sylvain teaches the method of claim 2, wherein adding the third user to the conversation based on the first position and the third position further comprises: determining a distance based on the first position and the third position; determining a length of time at which the first avatar and the third avatar have maintained the distance; retrieving a threshold length of time for adding users to a conversation; comparing the length of time to the threshold length of time; determining that length of time meets the threshold length of time; and in response to determining that length of time meets the threshold length of time, determining to add the third user to the conversation (minimum time to rejoin, col. 6, lines 57-59).

In reference to claim 12, Sylvain discloses a non-transitory, computer readable media (col. 9, lines 52-67) for triggering livestream communications between users based on preexisting relationships between avatars within virtual environments (col. 1, lines 16-20), comprising instructions that when executed on one or more processors cause operations comprising: generating for simultaneous display a first virtual environment on a plurality of user interfaces, wherein a respective user interface of the plurality of user interfaces is accessible to each of a first user, a second user, and a third user, wherein the first user, the second user, and the third user are located remotely from each other (remote users A, B, and C can all access a UI, col. 4, lines 1-18); generating for display, in the first virtual environment, a first avatar corresponding to the first user, a second avatar corresponding to the second user, and a third avatar corresponding to the third user (three avatars, each corresponding to users A, B, and C, are displayed, figs. 10-11, col. 6, line 66 - col.7, line 35); generating for display on the respective user interfaces for the first user and the second user a conversation, wherein the conversation comprises a livestream communication between the first user and the second user; determining, for the first avatar, a first position in the first virtual environment (first conversation is displayed between user A and user B including livestream audio communication session, fig. 10, col. 6, line 66 - col.7, line 35; the audio communication session can include video, claim 15); determining, for the third avatar, a third position in the first virtual environment (positions of avatars are calculated, col. 7, lines 36-67); and adding, without user input, the third user to the conversation based on the first position and the third position, wherein adding the third user to the conversation comprises generating for display, the livestream communication, on the respective user interfaces for the first user, the second user, and the third user (user can be automatically connected to the conversation based on their positions, col. 6, line 66 - col.7, line 35; col. 7, lines 36-67, fig. 11).
In reference to claim 13, Sylvain discloses the non-transitory, computer readable medium of claim 12, wherein the instructions further cause operations comprising: determining that the first user has left the conversation; and maintaining, without user input, the conversation comprises generating for display, the livestream communication, on the respective user interfaces for the second user and the third user (if the first A leaves the conversation, the audio conversation continues, col. 6, line 39 – col. 7, line 50).
In reference to claim 14, Sylvain discloses the non-transitory, computer readable medium of claim 12, wherein adding the third user to the conversation based on the first position and the third position further comprises (the Examiner notes he is interpreting this limitation to mean a determination not to add the third user is made before eventually making a determination to add the third user, as is explicitly claimed in claim 15; otherwise this will not be a proper dependent claim): determining, for the second avatar, a second position in the first virtual environment (distance between user A and a plurality of other users is calculated, fig. 12, col. 7, lines 36-67; col. 8, lines 56-63); retrieving a first threshold distance for adding the third user to the conversation, wherein the first threshold distance indicates a maximum distance from any avatars in the conversation for adding a new avatar to the conversation (threshold distance R1 for joining conversation, fig. 12, col. 7, lines 36-67; col. 8, lines 56-63); determining a first distance, wherein the first distance is between the third position and the second position; comparing the first distance to the first threshold distance; determining that the first distance does not meet the first threshold distance; and in response to determining that the first distance does not meet the first threshold distance, not adding the third user to the conversation (the user can be outside of a threshold distance, and therefore not connect to another user, col. 7, lines 36-67; however, the user may only need to be within a threshold distance of a single other user in the conversation to join, col. 8, lines 56-63, thus, a third user could be too far from a second user in a conversation, but then within a threshold distance of a first user in the conversation, and therefore join the conversation).
In reference to claim 15, Sylvain discloses the non-transitory, computer readable medium of claim 14, wherein adding the third user to the conversation based on the first position and the third position further comprises: determining a second distance, wherein the second distance is between the third position and the first position; comparing the second distance to the first threshold distance; determining that the second distance meets the first threshold distance; and in response to determining that the second distance meets the first threshold distance, determining to add the third user to the conversation (the user can be outside of a threshold distance, and therefore not connect to another user, col. 7, lines 36-67; however, the user may only need to be within a threshold distance of a single other user in the conversation to join, col. 8, lines 56-63, thus, a third user could be too far from a second user in a conversation, but then within a threshold distance of a first user in the conversation, and therefore join the conversation).
In reference to claim 16, Sylvain discloses the non-transitory, computer readable medium of claim 14, wherein the instructions further cause operations comprising: determining a number of users in the conversation; and determining the first threshold distance based on the number of users (distance based on number of users in conversation; col. 8, line 64 – col. 9, line 14).
In reference to claim 17, Sylvain discloses the non-transitory, computer readable medium of claim 14, wherein the instructions further cause operations comprising: determining a density of avatars in the first environment; and determining the first threshold distance based on the density (density of avatars, i.e. many avatars in a small space, affect the distance, col. 8, line 64 – col. 9, line 14).
In reference to claim 18, Sylvain discloses the non-transitory, computer readable medium of claim 14, wherein the instructions further cause operations comprising: determining a size of the first virtual environment; and determining the first threshold distance based on the size of the first virtual environment (room size can affect threshold distance, col. 5, lines 22-39).
In reference to claim 20, Sylvain discloses the non-transitory, computer readable medium of claim 12, wherein adding the third user to the conversation based on the first position and the third position further comprises: determining, for a fourth avatar, a fourth position in the first virtual environment; retrieving a second threshold distance for adding the fourth user to the conversation, wherein the second threshold distance indicates a minimum distance from any avatar in the conversation for maintaining avatars in the conversation (a second threshold distance is determined for keeping an avatar in a conversation, col. 7, lines 51-67); determining a third distance, wherein the third distance is between the fourth position and the first position; comparing the third distance to the second threshold distance; determining that third first distance does not meet the second threshold distance; and in response to determining that the third distance does not meet the second threshold distance, not adding the fourth user to the conversation (if a fourth went beyond the threshold distance for disconnecting, they would leave the conversation, col. 7, lines 51-67; col. 8, lines 56-63).
In reference to claim 21, Sylvain discloses the method of claim 2, wherein the first threshold distance represents an absolute distance limit, such that if a non-connected avatar meets spatial criteria for being connected to the conversation, but is greater than first threshold distance away from any one of the avatars already in the conversation, the non-connected avatar is prevented from joining the conversation (for a third user to join a first and second user, the third user must be, “within a connect distance of either one or both of the participants,” col. 8, lines 56-59).
In reference to claim 22, Sylvain discloses the non-transitory, computer readable medium of claim 12, wherein the first threshold distance represents an absolute distance limit, such that if a non-connected avatar meets spatial criteria for being connected to the conversation, but is greater than first threshold distance away from any one of the avatars already in the conversation, the non-connected avatar is prevented from joining the conversation (for a third user to join a first and second user, the third user must be, “within a connect distance of either one or both of the participants,” col. 8, lines 56-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvain et al. (Pat. No. 7,840,668) in view of Benedetto et al. (Pub. No. 2021/0352244).

In reference to claim 1, Sylvain teaches a system (figs. 1A and 1B) for triggering livestream communications between users based on preexisting relationships between avatars within virtual environments, the system comprising: a first computer terminal comprising a first user interface…; a second computer terminal comprising a second user interface …; a third computer terminal comprising a third user interface … (users A, B, and C in figs. 1A and 1B); a server (virtual environment server, figs. 1A and 1B, col. 4, lines 19-43) configured to: generate for simultaneous display a first virtual environment on a plurality of user interfaces, wherein a respective user interface of the plurality of user interfaces is accessible to each of a first user, a second user, and a third user, wherein the first user, the second user, and the third user are located remotely from each other (remote users A, B, and C can all access a UI, col. 4, lines 1-18); generate for display, in the first virtual environment, a first avatar corresponding to the first user, a second avatar corresponding to the second user, and a third avatar corresponding to the third user (three avatars, each corresponding to users A, B, and C, are displayed, figs. 10-11, col. 6, line 66 - col.7, line 35), wherein the first avatar comprises a virtual representation of the first user that may be navigated about the first virtual environment, wherein the second avatar comprises a virtual representation of the second user that may be navigated about the first virtual environment, and wherein the third avatar comprises a virtual representation of the third user that may be navigated about the first virtual environment (avatars are navigable, col. 3, lines 38-57 – col. 4, line 18); generate for display on the respective user interfaces for the first user and the second user a conversation, wherein the conversation comprises a livestream communication … (first conversation is displayed between user A and user B including livestream audio communication session, fig. 10, col. 6, line 66 - col.7, line 35; the audio communication session can include video, claim 15); determine, for the first avatar, a first position in the first virtual environment; determine, for the third avatar, a third position in the first virtual environment (positions of avatars are calculated, col. 7, lines 36-67); and add, without user input, the third user to the conversation based on the first position and the third position, wherein adding the third user to the conversation comprises generating for display, the livestream communication, on the respective user interfaces … (user can be automatically connected to the conversation based on their positions, col. 6, line 66 - col.7, line 35; col. 7, lines 36-67), and wherein adding the third user to the conversation based on the first position and the third position further comprises: determining, for the second avatar, a second position in the first virtual environment; retrieving a first threshold distance for adding the third user to the conversation, wherein the first threshold distance indicates a maximum distance from any avatars in the conversation for adding a new avatar to the conversation; determining a first distance, wherein the first distance is between the third position and the second position; and comparing the first distance to the first threshold distance to determine to add the third user to the conversation (for a third user to join a first and second user, the third user must be, “within a connect distance of either one or both of the participants,” col. 8, lines 56-59).
However, Sylvain does not teach a webcam; livestream communication using the first webcam and the second webcam (Sylvain discloses sharing an audio and video communication session, but does not state what the source of the video is).
Benedetto teaches a webcam (webcam, para. 0044); livestream communication using the first webcam, the second webcam, and the third webcam (based on avatar position, livestream video between three+ avatars is displayed, see figs. 1A-2E, para. 0053-63).
It would have been obvious to one of ordinary skill in art, having the teachings of Sylvain and Moyers before the earliest effective filing date, to modify the video as disclosed by Sylvain to include the webcam as taught by Benedetto.
One of ordinary skill in the art would have been motivated to modify the video of Sylvain to include the camera of Benedetto because it would provide a video source for the communication session of Sylvain.
	
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvain et al. (Pat. No. 7,840,668) as applied to claims 4 and 14 above, and in further view of Norton et al. (Pub. No. 2007/0156664).

In reference to claim 9, Sylvain does not teach the method of claim 4, wherein adding the third user to the conversation based on the first position and the third position further comprises: retrieving a threshold conversation size for the conversation; determining a number of users in the conversation; comparing the threshold conversation size to the number of users; determining that the number of users meets the threshold conversation size; and in response to determining that the number of users meets the threshold conversation size, determining to add the third user to the conversation.
Norton teaches the method of claim 4, wherein adding the third user to the conversation based on the first position and the third position further comprises: retrieving a threshold conversation size for the conversation; determining a number of users in the conversation; comparing the threshold conversation size to the number of users; determining that the number of users meets the threshold conversation size; and in response to determining that the number of users meets the threshold conversation size, determining to add the third user to the conversation (groups may have maximum number of permitted users, para. 0053).
It would have been obvious to one of ordinary skill in art, having the teachings of Sylvain and Norton before the earliest effective filing date, to modify the conversations as disclosed by Sylvain to include the max number of users as taught by Norton.
One of ordinary skill in the art would have been motivated to modify the conversations of Sylvain to include the max number of users of Norton because there may be limitations on resources or different user preferences (Norton, para. 0053).

In reference to claim 19, Sylvain does not teach the non-transitory, computer readable medium of claim [1]4, wherein adding the third user to the conversation based on the first position and the third position further comprises: retrieving a threshold conversation size for the conversation; determining a number of users in the conversation; comparing the threshold conversation size to the number of users; determining that the number of users meets the threshold conversation size; and in response to determining that the number of users meets the threshold conversation size, determining to add the third user to the conversation.
Norton teaches the non-transitory, computer readable medium of claim [1]4, wherein adding the third user to the conversation based on the first position and the third position further comprises: retrieving a threshold conversation size for the conversation; determining a number of users in the conversation; comparing the threshold conversation size to the number of users; determining that the number of users meets the threshold conversation size; and in response to determining that the number of users meets the threshold conversation size, determining to add the third user to the conversation (groups may have maximum number of permitted users, para. 0053).
It would have been obvious to one of ordinary skill in art, having the teachings of Sylvain and Norton before the earliest effective filing date, to modify the conversations as disclosed by Sylvain to include the max number of users as taught by Norton.
One of ordinary skill in the art would have been motivated to modify the conversations of Sylvain to include the max number of users of Norton because there may be limitations on resources or different user preferences (Norton, para. 0053).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. For claim 1, Applicant argues that Sylvain does not disclose “a maximum distance from any avatars in the conversation,” because it discloses determining a distance from a center of mass. This is incorrect: Sylvain states, “In one embodiment, the third Avatar may be required to get within a connect distance of the center of mass of the conversation. Alternatively, in another embodiment, the third Avatar may seek to join the conversation if he is within a connect distance of either one or both of the participants,” col. 8, lines 54-59. 
For claims 2 and 12, Applicant argues that the connection is not based on the second and third users’ positions. First, the claims do not require determining if the second and third user are within a threshold distance of one another. Second, Sylvain does teach determining if a third user is within a threshold distance of both a first and second participant (see the rejection of claims 21 and 22 above). 
For claims 6 and 16, Applicant argues that Sylvain does not teach a number of user in the conversation. The cited portions of Sylvain state, “Accordingly, the connect/disconnect distance may increase as the number of participants in the conversation grows.” 
For claims 8 and 18, Applicant argues that Sylvain does not teach, “a size of the first virtual environment.” The dimensions and layout of a virtual room are a “size” of a virtual environment that affect the distance: as shown in fig. 6 and 7, if the virtual environment is divided into two smaller rooms by wall 62, so avatars will not auto connect, whereas in a bigger virtual room without the wall, the avatars would auto connect. 
Finally, for the provisional double patenting rejection, Applicant’s arguments are acknowledged, however, provisional double patenting rejections may not be held in abeyance (See MPEP § 804(I)(B)(1)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174